NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted January 7, 2019* 
                                 Decided January 15, 2019 
                                               
                                          Before 
 
                             DIANE P. WOOD, Chief Judge 
                              
                             DIANE S. SYKES, Circuit Judge 
                              
                             AMY J. ST. EVE, Circuit Judge 
 
No. 18‐1302 
 
GEORGE REED,                                      Appeal from the United States 
      Plaintiff‐Appellant,                        District Court for the 
                                                  Eastern District of Wisconsin. 
      v.                                           
                                                  No. 17‐CV‐1722 
KRISTEN VASQUEZ, et al.,                           
      Defendants‐Appellees.                       William C. Griesbach, 
                                                  Chief Judge. 
 
                                         O R D E R 

        George Reed, a Wisconsin inmate suffering from plantar fasciitis, sued prison 
officials for their deliberate indifference to his foot pain. He alleged that they ignored a 
podiatrist’s recommendation to provide supportive shoes from a nonstandard prison 
vendor. The district court screened his complaint and dismissed it for failure to state a 
claim. See 28 U.S.C. § 1915A(a). Because documents that Reed attached to his complaint 
show that prison officials offered him the opportunity to buy supportive shoes through 
                                                 
            * We agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1302                                                                        Page  2 
 
the prison’s usual vendors, the officials did not disregard Reed’s condition, and we 
affirm. 

        We draw the following facts from Reed’s complaint and its attachments, Carmody 
v. Bd. of Trs. of the Univ. of Ill., 747 F.3d 470, 471 (7th Cir. 2014), which include treatment 
notes, grievances, and Reed’s correspondence with prison officials. While incarcerated 
at Racine Correctional Institution, Reed visited Dr. Matthew Larsen, a podiatrist at an 
off‐site clinic, for treatment of his plantar fasciitis, a painful condition that left his feet 
infected and swollen. In his treatment notes, Dr. Larsen “recommended that [Reed] get 
better, more supportive shoe gear than what is offered from [the prison’s] current 
vendors.” Another physician’s report from the same date recommended that Reed 
receive a “night splint” and “more supportive shoe gear [from] outside … vendors” like 
“New Balance or Brooks with Superfeet insoles or Lyncos.” (The physician’s signature 
on this report was illegible, but Reed insists it was signed by “Dr. Greg,” a prison 
doctor.) Reed later submitted a written request to the prison’s health‐services unit 
requesting permission to purchase shoes from an outside vendor. 

       Health‐services personnel Laura Frazier and Kristine Vasquez responded to 
Reed’s submission by ordering a night splint and insoles, but they denied his request to 
order shoes from an outside vendor. They informed him that supportive New Balance 
shoes were available through the prison’s usual vendors, so ordering from an outside 
vendor was unnecessary. But Reed insisted on ordering shoes from an outside vendor. 
Through successive internal grievances, he protested that the recommendation for the 
New Balance shoes had come from Dr. Greg, not Dr. Larsen, and that New Balance 
shoes were insufficiently supportive. 

        After filing unsuccessful grievances with the Department of Corrections, Reed 
brought this deliberate‐indifference suit against several prison health‐services officials. 
He alleged essentially that the defendants acted with deliberate indifference by failing 
to follow Dr. Larsen’s instructions to provide him with shoes from an outside vendor. 
Later he moved to amend his complaint to add a new defendant, Bureau of Health 
Services Director James Greer. 

         At screening the district court concluded that Reed’s complaint and 
accompanying exhibits failed to state a deliberate‐indifference claim against any 
defendant. Based on information contained in the exhibits, the court determined that 
the defendants were aware of Reed’s serious foot condition but none showed disregard 
for it. Reed’s correspondence with the health‐services unit showed that they offered him 
the opportunity to buy New Balance shoes through a standard prison vendor based on 
No. 18‐1302                                                                    Page  3 
 
a physician’s opinion that New Balance shoes would provide him with the support he 
needed. As for Reed’s motion to amend to add Greer as a defendant, the judge denied it 
because Reed failed to supplement it with a copy of his proposed amended complaint. 
See E.D. WIS. CIV. LOCAL R. 15(a). 

       On appeal Reed maintains that New Balance shoes do not provide the support he 
requires and that prison officials acted with deliberate indifference by not following 
Dr. Larsen’s instructions to let him order shoes from an outside vendor. By limiting him 
to the prison’s current vendors, he asserts, the officials caused his condition to worsen 
to the point that he contracted a foot infection requiring a cortisone injection. 

       The district court properly dismissed the complaint. Assuming plantar fasciitis is 
a serious medical need, Reed needed to plausibly allege that officials consciously 
disregarded his need for supportive shoes in order to state a claim for deliberate 
indifference. See Farmer v. Brennan, 511 U.S. 825, 837–38 (1994); Arnett v. Webster, 
658 F.3d 742, 755–56 (7th Cir. 2011). Far from alleging that officials ignored his medical 
needs, Reed had, in the judge’s words, pleaded the “opposite.” His attachments show 
that prison officials offered him multiple opportunities to purchase New Balance shoes, 
which a physician had recommended. Reed’s argument that Dr. Greg, not Dr. Larsen, 
prescribed New Balance is immaterial—prison officials are not deliberately indifferent if 
they choose between two different courses of treatment as long as the patient’s medical 
records support either approach. See Norfleet v. Webster, 439 F.3d 392, 396–97 (7th Cir. 
2006) (finding no deliberate indifference where prison officials followed a course of 
treatment that differed only “in degree” from an off‐site doctor’s recommendation).   

       Reed also generally challenges the denial of his motion to amend his complaint 
to add Greer as a defendant. But even pro se litigants must comply with local rules, 
McNeil v. United States, 508 U.S. 106, 113 (1993); Pearle Vision, Inc. v. Romm, 541 F.3d 751, 
758 (7th Cir. 2008), so the judge appropriately dismissed Reed’s motion to amend based 
on his failure to submit a proposed amended complaint with his motion. In any event, 
the amendment would have been futile because the documents attached to Reed’s 
complaint reflect that he cannot state a claim against the prison officials. 

       Because the district court dismissed Reed’s complaint for failure to state claim, 
see 28 U.S.C. § 1915(g), he has accrued a strike on appeal in addition to the one incurred 
in the district court, see Walker v. O’Brien, 216 F.3d 626, 632 (7th Cir. 2000).   

                                                                                 AFFIRMED